PER CURIAM.
Epitomized Opinion
The Federal Trade Commission made an order on respondent, the L. B. Silver Co., which brought a petition in this court to set aside the order which concerned trade marks and unfair competition. This court diected a mod-ificaton of the order in certain- respects and sent a mandate thereof to the Commission. The Commission now files a motion to have the mandate recalled and asks that this court enter a decree enjoining the Silver Co. from those practices as to which the order of the Commission was affirmed, for the reason that there must- be an order of court before there can be any enforcement of the Commission’s order through punishment for violation. Held:
The jurisdiction of this court in this case is original and not appellate. Hence the decree should be similar to those of the courts of equity in suits for injunction. In such case if the defendant is continuing or threatening unlawful acts, there will be, an injunction, but if- the unlawful acts have ceased and there is no reason to apprehend their renewal, the bill will be dismissed without prejudice'. In this case, there was no threat of unlawful acts after notice of the Commission’s order, to desist. The situation does not call for .an injunction. Motion denied.